 

Exhibit 10.4

 

FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 5, 2015, by and among QUALITYTECH, LP, a Delaware
limited partnership (“Borrower”), THE ENTITIES LISTED ON THE SIGNATURE PAGES
HEREOF AS GUARANTORS (“Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the other lenders
which are signatories hereto, collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Agent (the “Agent” for the
Lenders).

 

WITNESSETH:

 

WHEREAS, Borrower, Guarantors, Agent, and the Lenders entered into that certain
Third Amended and Restated Credit Agreement dated as of December 17, 2014 (as
the same may be varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified or amended from time to time, the “Credit
Agreement”);

 

WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.          Definitions. All terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.

 

2.          Modification of the Credit Agreement. The Agent, the Lenders and the
Borrower hereby amend the Credit Agreement as follows:

 

(a)          By inserting the following new definitions into §1.1 of the Credit
Agreement:

 

"Carpathia Amsterdam. Collectively, (a) Luttenbergweg 4, 1100 AL Amsterdam, The
Netherlands, (b) Postbox/Postbus 12478 1100 AL, Amsterdam, The Netherlands, and
(c) Luttenbergweg 2-4 1101 EC Amsterdam Zuidoost, Luttenbergweg 2-4 1101 EC
Amsterdam Zuidoost, The Netherlands.

 

"Carpathia Hong Kong. 1/F Kerry Warehouse, 3 Shing Yiu Street, Kwai Chung, Hong
Kong."

 

 

 

 

"Carpathia International Data Centers. Collectively, Carpathia Amsterdam,
Carpathia Hong Kong, Carpathia London, Carpathia Toronto and Carpathia Sydney.

 

"Carpathia London. 8 Buckingham Avenue, Slough Trading Estate, Slough, Berkshire
SL1 4AX, England."

 

"Carpathia Sydney. Unit B 639 Gardners Rd, Mascot NSW 2020, Australia."

 

"Carpathia Toronto. 151 Front Street West, Suite 600, Toronto, ON M5J 2N1."

 

(b)          By deleting in its entirety §8.3(g) of the Credit Agreement, and
inserting in lieu thereof the following:

 

“(g)          the acquisition of fee interests or long-term ground lease
interests or interests under Leases by Parent Company or its Subsidiaries in (i)
the Carpathia International Data Centers and businesses and investments
incidental thereto, (ii) Real Estate which is utilized for income-producing Data
Center Properties located in the continental United States or the District of
Columbia and businesses and investments incidental thereto, and (iii) subject to
the restrictions set forth in this §8.3, Land Assets to be developed for the
purposes set forth in §8.3(g)(ii) and Development Properties to be used for the
purposes set forth in §8.3(g)(ii);”

 

3.           References to Credit Agreement. All references in the Loan
Documents to the Credit Agreement shall be deemed a reference to the Credit
Agreement as modified and amended herein.

 

4.           Consent of Guarantors. By execution of this Amendment, Guarantors
hereby expressly consent to the modifications and amendments relating to the
Credit Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

 

5.            Representations. Borrower and Guarantors represent and warrant to
Agent and the Lenders as follows:

 

(a)          Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons, other than the liens and encumbrances created by the Loan Documents.

 

 

 

 

(b)          Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

 

(c)          Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of or approval of any Person or the authorization, consent, approval
of or any license or permit issued by, or any filing or registration with, or
the giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained.

 

(d)          Reaffirmation. Borrower and Guarantors reaffirm and restate as of
the date hereof each and every representation and warranty made by the Borrower,
the Guarantors and their respective Subsidiaries in the Loan Documents or
otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.

 

6.           No Default. By execution hereof, the Borrower and Guarantors
certify that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.

 

7.           Waiver of Claims. Borrower and Guarantors acknowledge, represent
and agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any of the
Lenders, or any past or present officers, agents or employees of Agent or any of
the Lenders, and each of Borrower and Guarantors does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

 

8.           Ratification. Except as hereinabove set forth or in any other
document previously executed or executed in connection herewith, all terms,
covenants and provisions of the Credit Agreement, the Notes and the Guaranty
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Loan Documents as modified and amended herein.
Nothing in this Amendment shall be deemed or construed to constitute, and there
has not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents (including
without limitation the Guaranty).

 

9.           Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

10.         Miscellaneous. This Amendment shall be construed and enforced in
accordance with the laws of the State of Georgia (excluding the laws applicable
to conflicts or choice of law). This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Documents.

 

 

 

 

11.         Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and affixed their
seals as of the day and year first above written.

 



  BORROWER:           QUALITYTECH, LP, a Delaware limited partnership          
By: QTS Realty Trust, Inc., a Maryland corporation, its general partner        
    By: /s/ William H. Schafer     Name: William H. Schafer     Title: CFO      
        (SEAL)



      

GUARANTORS:       QTS REALTY TRUST, INC., a Maryland corporation         By: /s/
William H. Schafer   Name:  William H. Schafer   Title: CFO and Treasurer      
    (SEAL)         QUALITY INVESTMENT PROPERTIES METRO, LLC, a Delaware limited
liability company         By: /s/ William H. Schafer   Name: William H. Schafer
  Title: CFO           (SEAL)         QUALITY INVESTMENT PROPERTIES, SUWANEE,
LLC, a Delaware limited liability company         By: /s/ William H. Schafer  
Name: William H. Schafer   Title: CFO           (SEAL)

 

 

 

 

  QUALITY TECHNOLOGY SERVICES METRO II, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)         QUALITY TECHNOLOGY SERVICES, SUWANEE II, LLC, a
Delaware limited liability company         By: /s/ William H. Schafer   Name:
William H. Schafer   Title: CFO           (SEAL)         QLD INVESTMENT
PROPERTIES WICHITA TECHNOLOGY GROUP, L.L.C., a Kansas limited liability company
        By: /s/ William H. Schafer   Name: William H. Schafer   Title: CFO      
    (SEAL)         QUALITY TECHNOLOGY SERVICES WICHITA II, LLC, a Delaware
limited liability company         By: /s/ William H. Schafer   Name: William H.
Schafer   Title: CFO           (SEAL)

 

[Signatures Continued On Next Page]

 

 

 

 

  QUALITY INVESTMENT PROPERTIES SACRAMENTO, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)         QUALITY TECHNOLOGY SERVICES SACRAMENTO II, LLC, a
Delaware limited liability company         By: /s/ William H. Schafer   Name:
William H. Schafer   Title: CFO           (SEAL)         QUALITY INVESTMENT
PROPERTIES MIAMI, LLC, a Delaware limited liability company         By: /s/
William H. Schafer   Name: William H. Schafer   Title: CFO           (SEAL)    
    QUALITY TECHNOLOGY SERVICES MIAMI II, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)

 

[Signatures Continued On Next Page]

 

 

 

 

  QUALITY INVESTMENT PROPERTIES SANTA CLARA, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)         QUALITY TECHNOLOGY SERVICES SANTA CLARA II, LLC, a
Delaware limited liability company         By: /s/ William H. Schafer   Name:
William H. Schafer   Title: CFO           (SEAL)         QUALITY INVESTMENT
PROPERTIES IRVING, LLC, a Delaware limited liability company         By: /s/
William H. Schafer   Name: William H. Schafer   Title: CFO           (SEAL)    
    QUALITY TECHNOLOGY SERVICES IRVING II, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)

 

[Signatures Continued On Next Page]

 

 

 

 

  QUALITY TECHNOLOGY SERVICES JERSEY CITY, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)         QUALITY TECHNOLOGY SERVICES, N.J., LLC, a Delaware
limited liability company         By: /s/ William H. Schafer   Name: William H.
Schafer   Title: CFO           (SEAL)         QUALITY TECHNOLOGY SERVICES, N.J.
II, LLC, a Delaware limited liability company         By: /s/ William H. Schafer
  Name: William H. Schafer   Title: CFO           (SEAL)         QTS INVESTMENT
PROPERTIES PRINCETON, LLC, a Delaware limited liability company         By: /s/
William H. Schafer   Name: William H. Schafer   Title: CFO           (SEAL)

 

[Signatures Continued On Next Page]

 

 

 

 

  QUALITY TECHNOLOGY SERVICES PRINCETON II, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)         QTS INVESTMENT PROPERTIES CHICAGO, LLC, a Delaware
limited liability company         By: /s/ William H. Schafer   Name: William H.
Schafer   Title: CFO           (SEAL)         QUALITY TECHNOLOGY SERVICES
CHICAGO II, LLC, a Delaware limited liability company         By: /s/ William H.
Schafer   Name: William H. Schafer   Title: CFO           (SEAL)         QUALITY
INVESTMENT PROPERTIES GATEWAY, LLC, a Delaware limited liability company        
By: /s/ William H. Schafer   Name: William H. Schafer   Title: CFO          
(SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  QUALITY TECHNOLOGY SERVICES LENEXA, LLC, a Delaware limited liability company
        By: /s/ William H. Schafer   Name: William H. Schafer   Title: CFO      
    (SEAL)         QUALITY INVESTMENT PROPERTIES LENEXA, LLC, a Delaware limited
liability company         By: /s/ William H. Schafer   Name: William H. Schafer
  Title: CFO           (SEAL)         QUALITY TECHNOLOGY SERVICES LENEXA II,
LLC, a Delaware limited liability company         By: /s/ William H. Schafer  
Name: William H. Schafer   Title: CFO           (SEAL)         QUALITY
INVESTMENT PROPERTIES RICHMOND, LLC, a Delaware limited liability company      
  By: /s/ William H. Schafer   Name: William H. Schafer   Title: CFO          
(SEAL)

 

[Signatures Continued On Next Page]

 

 

 

 

  QUALITY TECHNOLOGY SERVICES RICHMOND II, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)         QTS CRITICAL FACILITIES MANAGEMENT, LLC, a Delaware
limited liability company         By: /s/ William H. Schafer   Name: William H.
Schafer   Title: CFO           (SEAL)         QAE ACQUISITION COMPANY, LLC, a
Georgia limited liability company         By: /s/ William H. Schafer   Name:
William H. Schafer   Title: CFO           (SEAL)         QUALITY TECHNOLOGY
SERVICES, LLC, a Delaware limited liability company         By: /s/ William H.
Schafer   Name: William H. Schafer   Title: CFO           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  QUALITY TECHNOLOGY SERVICES, NORTHEAST, LLC, a Delaware limited liability
company         By: /s/ William H. Schafer   Name: William H. Schafer   Title:
CFO           (SEAL)         QTS FINANCE CORPORATION, a Delaware corporation    
    By: /s/ William H. Schafer   Name: William H. Schafer   Title: CFO and
Treasurer           (SEAL)         QUALITY INVESTMENT PROPERTIES IRVING II, LLC,
a Delaware limited liability company         By: /s/ William H. Schafer   Name:
William H. Schafer   Title: CFO           (SEAL)         QUALITY TECHNOLOGY
SERVICES HOLDING, LLC, a Delaware limited liability company         By: /s/
William H. Schafer   Name: William H. Schafer   Title: CFO           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually and as
Agent         By: /s/ John Scott   Name: John Scott   Title: Senior Vice
President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  BANK OF AMERICA, N.A., as Co-Syndication Agent         By: /s/ Gary J. Katunas
  Name: Gary J. Katunas   Title: Senior Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH         By: /s/ James Rolison   Name: James
Rolison   Title: Managing Director         By: /s/ Joanna Soliman   Name: Joanna
Soliman   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  REGIONS BANK, as Co-Syndication Agent         By: /s/ Kerri L. Raines   Name:
Kerri L. Raines   Title: Senior Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION f/k/a RBS CITIZENS, N.A.         By: /s/
Michelle Dawson   Name: Michelle Dawson   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  GOLDMAN SACHS BANK USA         By: /s/ Jamie Minieri   Name: Jamie Minieri  
Title: Authorized Signatory           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.         By: /s/ Brendan Poe   Name: Brendan Poe  
Title: Executive Director           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Brandon K. Fiddler   Name:
Brandon K. Fiddler   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  SUNTRUST BANK         By: /s/ Francine Glandt   Name: Francine Glandt   Title:
SVP, REIT Banking Group           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  TORONTO DOMINION (TEXAS) LLC         By: /s/ Marie Fernandes   Name: Marie
Fernandes   Title: Authorized Signatory           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.         By: /s/ Christopher Winthrop  
Name: Christopher Winthrop   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  SYNOVUS BANK         By: /s/ David W. Bowman   Name: David W. Bowman   Title:
Director           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  MORGAN STANLEY BANK, N.A.         By: /s/ Christopher Winthrop   Name:
Christopher Winthrop   Title: Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  JEFFERIES GROUP LLC         By: /s/ Mark Sahler   Name: Mark Sahler   Title:
Managing Director           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  STIFEL BANK & TRUST         By: /s/ Suzanne Agin   Name: Suzanne Agin   Title:
Vice President           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  CROSSFIRST BANK         By: /s/ Douglas G. McKay   Name: Douglas G. McKay  
Title: Business Banker           (SEAL)

 

[Signatures Continued on Next Page]

 

 

 

 

  UMB BANK, N.A.         By: /s/ Seth Lindsey   Name: Seth Lindsey   Title:
VP/Commercial Banking           (SEAL)

 

 



